UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4441



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN RICHARD PROCTOR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CR-04-
160)


Submitted: April 27, 2006                       Decided: May 1, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Greenbelt, Maryland, Kathryn
Frey-Balter, Assistant Federal Public Defender, Baltimore,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Steven M. Dunne, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John R. Proctor pled guilty to possession of 50 grams or

more of cocaine base (crack) with the intent to distribute, in

violation of 21 U.S.C. § 841 (2000), and possession of a firearm

following a felony conviction, in violation of 18 U.S.C. § 922(g)

(2000).   Following the imposition of a 324-month sentence, Proctor

appeals, contending that the district court erred when it denied

his motion to withdraw his guilty plea.         We affirm.

           A defendant seeking to withdraw a guilty plea prior to

sentencing    must   demonstrate    a   “fair    and   just     reason”   for

withdrawal. Fed. R. Crim. P. 11(d)(2)(b); United States v. Bowman,

348 F.3d 408, 413 (4th Cir. 2003).         This court closely scrutinizes

the Rule 11 colloquy and attaches a strong presumption that the

plea is final and binding if the Rule 11 proceeding is adequate.

United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995);

United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).

           Here,     the   transcript   of    the   Rule   11     proceeding

demonstrates compliance with the Rule and supports the district

court’s finding that Proctor’s guilty plea was counseled, knowing,

and voluntary. Moreover, the district court found that each of the

factors in United States v. Moore, 931 F.2d 245, 248 (4th Cir.

1991), weighed against granting the motion.         Specifically, Proctor

made no assertion of legal innocence, there was some delay between

the plea and Proctor’s motion to withdraw it, and the district


                                   - 2 -
court found that Proctor had the close assistance of competent

counsel.    Finally, the court noted that Proctor entered his plea

two days into his trial and found that withdrawal of the plea would

prejudice the United States, which had spent significant time

preparing   for   trial,   and       inconvenience   the    court,     which   had

expended considerable time and resources on the case.                   Although

Proctor contends that he did not understand the likely sentencing

range expressed in months, rather than years, the district court

reviewed the Rule 11 proceeding and concluded that Proctor was

“fully aware of the consequences of his plea.”                   See Lambey, 974

F.2d at 1394 (applying strong presumption of validity to plea if

Rule 11 colloquy proper).

            We   find   that   the    district   court     did   not   abuse   its

discretion in finding that Proctor failed to meet his burden of

showing a fair and just reason for withdrawing his guilty plea.

See United States v. Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996).

Accordingly, we affirm the district court’s denial of Proctor’s

motion to withdraw his plea and therefore affirm his conviction.

We   dispense    with   oral   argument    because   the     facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       - 3 -